DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0178104 A1), hereinafter referred to as D1.
Regarding claims 1, 16, 18, and 29, D1 discloses a method and apparatus of transmitting RLC status reports in next generation mobile communication systems, which comprises:
receiving, by a first wireless communication device from a second wireless communication device, a sequence of protocol data units (PDUs) (Referring to Figures 1-2, for example see Figure 2G, receiving by a receiving side, first wireless device, from a transmitting side, second wireless device, a series of PDUs.  See paragraphs 0255-0267.); 
transmitting, by the first wireless communication device to the second wireless communication device, a first reception status report for a first portion of a receiver buffer window used for receiving the sequence of PDUs (Note the limitation, “for a . . .” is considered an intended-use limitation and is not given patentable weight.  Because the claim limitation is not a positive recitation but merely an intention of some future use.  Referring to Figures 1-2, for example see Figure 2G, transmitting by a first RLC status report, equivalent to first reception status report for a first portion of a receiver buffer window used for receiving the sequence of PDUs.  See paragraphs 0255-0267.); and 
transmitting, by the first wireless communication device to the second wireless communication device, a second reception status report for a second portion of the receiver buffer window, the second portion being different from the first portion (Note the limitation, “for a . . .” is considered an intended-use limitation and is not given patentable weight.  Because the claim limitation is not a positive recitation but merely an intention of some future use.  Referring to Figures 1-2, for example see Figure 2K, the iterative process is repeated and transmitting a second RLC status report, equivalent to a second reception status report for a second portion of the receiver buffer window, the second portion being different from the first portion as the relevant corresponding sequence information is different from the sequence information transmitted in the first report.  See paragraphs 0361-0377.)

Regarding claim 2, D1 discloses receiving, by the first wireless communication device from the second wireless communication device, an indication to support transmission of a reception status report for a portion of the receiver buffer window other than the entire receiver buffer window (Referring to Figures 1-2, for example see Figure 2K, reporting ACK/NACK, equivalent to first wireless device receiving from second wireless device an indication to support transmission of reception status report for a portion of the receiver buffer window other than the entire receiver buffer window as the ACK/NACK only corresponds to PDUs which have or have not been received, of the RLC PDUs received.  See paragraph 0506.)

Regarding claims 3 and 19, D1 discloses transmitting, by the first wireless communication device to the second wireless communication device, a buffer status report (BSR) indicating a size of remaining reception status reports to be transmitted (Referring to Figures 1 and 2, a long BSR MAC CE format which transmits a buffer status report for all four LCGs. That is, the buffer status for four LCGs of the LTE, respectively, is transmitted. Buffer Size #0 is mapped to a buffer status of LCG No. 0, and Buffer Size #1 is mapped to a buffer status of LCG No. 1.  See paragraph 0126.)

Regarding claims 4 and 20, D1 discloses wherein the first wireless communication device transmits the BSR after transmitting the first reception status report (Referring to Figures 1-2, for example see Figure 1D, second BSR transmitted after first BSR.)

Regarding claims 5 and 21, D1 discloses wherein the transmitting the first reception status report includes transmitting a communication signal including the BSR and the first reception status report (Referring to Figures 1-2, for example see Figure 1D, transmitting a BSR and transmitting a, for example see Figure 2G, a first RLC status report.  See paragraphs 0255-0267.)

Regarding claims 6, 17, 25, and 30, D1 discloses wherein each PDU in the sequence of PDUs is associated with a sequence number (SN) and each of the first and second reception status reports comprises: a list of sequence numbers SNs associated with PDUs of the sequence of PDUs, wherein each PDU associated with a SN in the list was not received; and an end-acknowledgement SN indicating an exclusive upper bound on PDUs for which information is reported/negative-acknowledgement status (Referring to Figures 2G-2IC, PDUs comprise a sequence with a SN and each RLC status report identifies the sequence of PDUs which are not received and an end acknowledgment indicating an equivalent upper bound with a corresponding NACK status.  See paragraphs 0286-0289.)

Regarding claim 7, D1 discloses wherein the second reception status report includes a control PDU type (CPT) field indicating that the end-acknowledgement SN of the second reception status report further indicates a SN associated with a next expected PDU by the first wireless communication device (Referring to Figures 2G-2IC, SOend of RLC status report, equivalent to end-acknowledgement SN as the SOend indicates the received successfully part.  See paragraphs 0244-0254 and Tables 1 and 2.)

Regarding claim 8, D1 discloses receiving, by the first wireless communication device from the second wireless communication device, a next sequence of PDUs based on the end-acknowledgement SN of the second reception status report (Referring to Figures 2G-2IC, unsuccessfully received PDUs are retransmitted, next sequence of PDUs, based upon the SOend.  See paragraphs 0244-0254 and Tables 1-3.)

Regarding claims 9 and 26, D1 discloses wherein the first reception status report includes a control PDU type (CPT) field indicating that the end-acknowledgement SN of the first reception status report corresponds to an upper edge of the receiver buffer window used for receiving the sequence of PDUs (Referring to Figures 2G-2IC, SOend of RLC status report, equivalent to end-acknowledgement SN as the SOend indicates the received successfully part.  See paragraphs 0244-0254 and Tables 1 and 2.)

Regarding claims 10 and 27, D1 discloses wherein the second reception status report includes a control PDU type (CPT) field indicating that the end-acknowledgement SN of the first reception status report does not indicate a next expected PDU by the first wireless communication device (Referring to Figures 2G-2IC, SOstart, equivalent to does not indicate a next expected PDU, and SOend of RLC status report.  See paragraphs 0244-0254 and Tables 1 and 2.)

Regarding claims 11 and 28, D1 discloses wherein the first reception status report further comprises a start-acknowledgement SN indicating an inclusive lower bound on SNs for which the first reception status report provides information (Referring to Figures 2G-2IC, SOstart, equivalent to start-acknowledgement indicating an inclusive lower bound, and SOend of RLC status report.  See paragraphs 0244-0254 and Tables 1 and 2.)

Regarding claim 12, D1 discloses determining, by the first wireless communication device, that one or more PDUs of the sequence of PDUs was not received (Referring to Figures 1 and 2, reporting that PDUs of the sequence are not received.  See paragraph 0268.)

Regarding claims 13 and 23, D1 discloses starting, in response to transmitting the second reception status report, a timer prohibiting transmission of any status reports until the timer elapses (Referring to Figures 1 and 2, RLC status report prevention timer, equivalent to claimed timer.  See paragraphs 0516 and 0521.)

Regarding claims 14 and 24, D1 discloses refraining from starting, in response to transmitting the first reception status report, a timer prohibiting transmission of any status reports until the timer elapses (Referring to Figures 1 and 2, RLC status report prevention timer, equivalent to claimed timer, as the timer prevents/prohibits the transmission of additional status reports.  See paragraphs 0516 and 0521.)

Regarding claims 15 and 22, D1 discloses wherein each PDU in the sequence of PDUs comprises a Radio Link Control (RLC) PDU, and each of the first and second reception status reports comprises an RLC status PDU (Referring to Figures 1 and 2, RLC PDU and RLC status reports.  See paragraph 0019-0021.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20190215717 A1) – determines an amount of uplink (UL) data available for a logical channel group (LCG); and transmit the buffer status report including information on the amount of UL data available for the LCG.
Tsai et al. (US 20180324641 A1) – UE duplicates a data unit into a first data unit and a second data unit. The UE constructs a second Radio Link Control (RLC) Packet Data Unit (PDU) used for transmitting the second data unit. The second data unit is a second RLC Service Data Unit (SDU). The UE receives a control command from a network node. The control command is used to deactivate the data duplication. The UE discards the second RLC PDU if the second RLC PDU includes the second RLC SDU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462